EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 20 of claim 1 “wherein in the released-contact conditions” has been changed to -- wherein in the released-contact condition --
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a high-precision linear actuator comprising, inter alia, the pressing mechanism, the driving mechanism and the second straight-guide mechanism form a safety mechanism of the high-precision linear actuator in that the predetermined force provided by the pressing mechanism, the driving mechanism, and the second straight-guide mechanism are configured such that: initially, in accordance with a collision of the working device with an unforeseen object during operation of the driving mechanism in the pressing-contact condition, the driving mechanism automatically commences providing a separation force that is: acting between the actuator housing and the actuator frame, and higher than the predetermined force provided by the pressing mechanism, so that the high-precision linear actuator, by the separation force being higher than the predetermined force, automatically changes, via the second linear movements of the actuator housing, from the pressing-contact condition to the released-contact condition, and subsequently, in accordance with the unforeseen object being removed, the providing the separation force is automatically stopped, so that the high-precision linear actuator automatically changes, via execution of the second linear movements of the actuator housing relative to the actuator frame, from the released-contact condition to the pressing-contact condition, by operation of the pressing mechanism.
Claim 2 depends on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2 August 2022
/EMILY P PHAM/            Primary Examiner, Art Unit 2837